I concur in the judgment dismissing the appeal. Properly speaking, the order making the allowance against the plaintiff for the services of the guardian ad litem of the defendant Robert John Levison, appointed as such upon the motion of the plaintiff, is not a part of the judgment in favor of the plaintiff and against the defendants. Neither the other defendants nor the minor defendant were parties to the proceeding upon which said allowance was made. It was not allowed as part of the costs in the cause taxable in favor of the plaintiff, nor as costs in any sense, and the amount allowed was not in fact taxed as costs either against the plaintiff or the defendants, nor included in any judgment in favor of the plaintiff against the defendants. The case simply amounts to this: That the plaintiff procured Mr. Merrill to act in his behalf by taking the appointment of guardian ad litem for a minor defendant in the action. For the services thus performed at plaintiff's request the plaintiff would perhaps be responsible to the extent of their reasonable value. Whether or not the court has jurisdiction in the action in which such services are rendered to make an order fixing the amount of such services rendered by the guardian ad litem, and to make an order that the party who procured the appointment should pay the amount fixed to the person who served as guardian adlitem, is a question which need not be here decided. There is an intimation to the effect that the court may have power to make such an allowance against the estate of the ward in Cole v.Superior Court, 63 Cal. 90, [49 Am. Rep. 78]. Aside from this, I know of no authority on the subject. But even if the court has jurisdiction to make such an order, it is not a part of the proceedings between the plaintiff and the defendant. The guardianad litem could perhaps maintain an independent action against the party procuring his appointment to recover the value of his services. The fact that the order was made in the course *Page 368 
of an auxiliary proceeding in the action in which the services were rendered makes it no more a part of the judgment as between the parties, or of an order after such judgment, than would be a judgment in an independent action to recover for such services. The reason why this court has no jurisdiction of the appeal in the present case is that the order is in effect an independent judgment in favor of George B. Merrill against A. Aronson for the sum of two hundred dollars in money, and that the jurisdiction of this court on appeals from money judgments is limited to cases where the judgment amounts to two thousand dollars, and that the appellate jurisdiction of the district courts of appeal in such cases is limited to cases in which the judgment amounts to three hundred dollars and does not amount to two thousand dollars; and hence we can neither entertain the appeal in this court nor, under the provision of the late amendment to the constitution, transfer it to the district court of appeal for consideration in that court.
Beatty, C.J., Angellotti, J., and Henshaw, J., concurred in the opinion of Justice Shaw.